Citation Nr: 1608925	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

2.  Entitlement to recognition of T as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970 with periods of lost time from July 18, 1969 to August 5, 1969 and from September 3, 1969 to May 25, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to TDIU.  


REMAND

A November 2014 rating decision denied recognition of the Veteran's son, T, as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  In December 2014, the Veteran submitted a notice of disagreement.  However, a statement of the case has not been issued with respect to this issue.  The Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran claims entitlement to TDIU.  He claims that his service-connected disability renders him unemployable.  The Veteran's only service-connected disability is a psychiatric disorder at a 70 percent disability rating.  Accordingly, he meets the schedular criteria for consideration of TDIU.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

During the pendency of the appeal, the Veteran has also asserted a claim for an increased disability rating for his service-connected psychiatric disorder, asserting that he warrants a 100 percent schedular rating.  This issue is inextricably intertwined with the claim for TDIU and has not been adjudicated.  

In July 2015, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examiner specifically noted that since the last Compensation and Pension examination in 2012 the Veteran has had ongoing treatment at the Miami, VA medical center with a diagnosis of schizoaffective disorder and that he was prescribed psychotropic medication to treat the disorder.  Only records up through February 2013 are of record.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The most recent Compensation and Pension examination does not indicate an opinion as to the impact of the Veteran's sole service-connected disability on his employability.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issue of entitlement to recognition of T as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  Advise him that, upon receipt of this SOC, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect her appeal of these additional claims to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this issue be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302. (2015).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for TDIU to include an increased rating for his service-connected schizoaffective disorder to include all VA and non-VA medical records.  All VA treatment records from February 2013 to the present must be obtained and placed in the record.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected schizoaffective disorder.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's psychiatric disorder.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  

The examiner must express an opinion as to the functional effects of the Veteran's single service-connected disability, schizoaffective disorder, on his ability to obtain and maintain employment.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination report must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  In consideration of the claim for TDIU on appeal, the RO should also adjudicate whether an increased schedular disability rating for the Veteran's service-connected schizoaffective disorder is warranted.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his agent have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

